Citation Nr: 0103809	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from October 
28, 1962, to November 28, 1962, and from February 18, 1960, 
to August 17, 1960.  He served on active duty from November 
1990 to June 1991.  It appears that he had an additional six 
months of active duty or active duty for training, the dates 
of which have not been verified.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim. 

The issues of entitlement to service connection for vertigo, 
including as due to undiagnosed illness, and for other, 
unspecified, disabilities was raised by the veteran in his 
May 2000 statement in support of claim.  The RO should take 
such action as is necessary to clarify the nature of the 
disabilities for which the veteran made his informal claim 
and take such other action as is appropriate.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The veteran's claim is for service connection for bilateral 
hearing loss disability.  He asserts that this disability 
arose during his service in the Persian Gulf in 1990 and 
1991.  However, as the RO noted in its rating decision and in 
the statement of the case, the veteran already had hearing 
loss amounting to a disability under VA regulations before he 
entered his period of active duty from November 1990 to June 
1991.  That hearing loss disability was clearly shown on his 
August 1990 periodic physical examination.  It therefore pre-
existed his entry onto active duty in November 1990.  

This raises additional questions.  It appears that all 
periods of active duty, active duty for training, and 
inactive duty training have not been verified.  The veteran's 
DD Form 214 for the period of active duty from November 1990 
to June 1991 reflects that he had prior active service of one 
year, one month, and 21 days.  Six months, from February to 
August 1960, have been verified, and one month, one day have 
been verified from October to November 1962.  That leaves six 
months and 20 days of active service unverified, if the DD 
Form 214 is correct.  Of record are a January 1983 enlistment 
examination and a November 1986 periodic physical 
examination.  Whether the veteran had periods of active 
service or training in proximity to the dates of those 
examinations should be verified.  Whether he had any active 
service or training between November 1986 and August 1990, 
and whether there are any additional service medical records 
during that time period should be determined.  Other 
information of record in the claims file indicates that the 
veteran retired from the National Guard in 1997.  No service 
after June 1991 is verified.  All periods of active duty, 
active duty for training, and inactive duty training should 
be verified, and all medical records, including entrance, 
periodic, and separation physicals should be requested from 
any appropriate source.  In particular, all hearing 
evaluations should be sought.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C § 5103A(c)).

If the veteran had private audiological evaluations in 
addition to those he has already provided, those should be 
requested.  Accordingly, the veteran should be asked to 
provide the names, addresses, and approximate dates of 
consultation with or treatment by any private provider he has 
seen for his hearing loss.

Further, VA has a duty to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim, including providing a medical examination or 
obtaining a medical opinion.  VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

Here, the record reflects that the veteran served in the U.S. 
Air National Guard as an air transportation supervisor.  
Associated with the claims file are medical reports showing 
that the veteran currently suffers from hearing loss, but 
that the hearing loss disability pre-existed his period of 
active duty from November 1990 to June 1991.  The veteran 
contends that this condition is a direct result of his 
service.  Specifically, he stated that during his military 
service he was exposed to loud noises from his assignment of 
loading and unloading aircraft.  He stated that even the use 
of ear protection provided little safeguard.  Further, he 
reported that he was surrounded by noisy artillery while he 
was stationed in Saudi Arabia during the Persian Gulf War and 
from attending numerous firing range practice sessions.  The 
veteran also stated that his hearing ability began to 
diminish approximately in 1986 and has continued in severity 
in the subsequent years.  He has provided articles relating 
noise exposure to hearing loss. 

To ensure that the duty to assist the veteran has been 
fulfilled, the veteran should be afforded VA examination in 
order to obtain an opinion as to the date of onset and 
etiology of his hearing loss.  Whether his hearing loss 
underwent any permanent increase in disability during active 
service, beyond the natural progression of the disability, 
should also be addressed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or any other indicated agency 
and request complete verification of the 
veteran's service dates, as well as the type 
of service during each period of duty, i.e., 
whether it was active duty, active duty for 
training or inactive duty training.  Each 
period of active duty for training or 
inactive duty training should be separately 
noted.  The RO should also request copies of 
the veteran's complete service personnel 
records and service medical records, to 
include all periods of National Guard duty 
and all entrance and separation physicals and 
clinical records from all periods of duty.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
consultation with or treatment by any 
private provider he has seen, at any 
time, for his hearing loss.  Ask him to 
provide an appropriate release for each 
provider, and request the treatment 
records of the veteran from each 
provider.  If any request for private 
records is unsuccessful, notify the 
veteran.

3.  After the foregoing development has been 
accomplished, schedule the veteran for an 
appropriate VA examination.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.
  
The examiner should specifically express an 
opinion as to the date of onset and etiology 
of the veteran's hearing loss.  Specifically, 
the examiner is asked to determine whether it 
is as least as likely as not that his hearing 
loss had its onset during active service or 
is related to any in-service disease or 
injury, including noise exposure.  

With respect to the hearing loss disability 
shown in August 1990, the examiner is asked 
to address whether that hearing loss 
disability underwent a permanent increase in 
severity beyond its natural progression 
during active service from November 1990 to 
June 1991.

The medical rationale for the opinion(s) 
should be provided, citing the objective 
medical findings leading to the conclusion.  

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report is incomplete or 
illegible, return it for completion or 
clarification.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



